LESTER, Judge,
concurring.
I concur in the foregoing opinion and reasoning but several points are deserving of comment.
This case involves the so-called “local option laws” and in spite of the moral wrongs they were designed to correct, no set of statutes have generated more criminal offenses than these, to say nothing of the revenues lost to the Commonwealth. Compare with the national fiasco between the adoption and repeal of the Eighteenth Amendment to the United States Constitution. I do not believe this was the intention of the legislature. It would be difficult, if not impossible, to calculate the cost to the state in the areas of law enforcement and judicial expense involved in their administration.
If the appellant’s conviction were allowed to stand, a situation not raised in the briefs should be considered in that if one has ever been convicted of a violation of the chapter under our perusal, then he would be forever barred from transporting in his own home “dry county” so much as six cans of beer to use in his domicile for an occasional guest who might visit his house, for it has to be recalled that the beverage cannot be in his possession for the purposes of giving it away. I do not conceive this to be the intention of the legislature or that the framers of this archaic law.